                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

CHARLES C. WILLIAMS,                          :
    Plaintiff,                                :
                                              :
       v.                                     :     No. 3:17-CV-2098 (KAD)
                                              :
HARTFORD, et al.                              :
     Defendants.                              :     December 19, 2018

   MEMORANDUM OF DECISION RE: MOTION TO COMPEL (#s 47) AND

                         MOTION FOR SANCTIONS (# 59)

       Statement of the Case

       On December 18, 2017, the plaintiff, Charles C. Williams, a prisoner in the

custody of the Connecticut Department of Correction (“DOC”), filed a complaint pro se

under 42 U.S.C. § 1983 against the city of Hartford, Hartford Police Detective Cheryl

Gogins, and DOC Correction Officer Nancy Quiros. Compl. (DE#1). He filed an

amended complaint on July 9, 2018. After initial review, the Court, Thompson, J.,

permitted the case to proceed against Gogins and Quiros but dismissed the claim against

the City of Hartford.

       On November 5, 2018, the plaintiff filed the instant motion to compel discovery

against the remaining two defendants. The discovery at issue consists of twenty-three

requests for admissions and twenty-nine requests for the production of

documents/interrogatories addressed to Gogins; see Notice to Court (DE#35); and

twenty-eight requests for admissions and twenty-nine requests for the production of

documents/interrogatories addressed to Quiros. See Notice to Court (DE#36). He filed

both discovery requests with the Court on September 14, 2018. Defendant

Gogins filed an objection to the motion on November 26, 2018, arguing that (1) insofar
as the plaintiff has not filed the signed waiver of service, his ability to conduct discovery

has not commenced; (2) the discovery was never served, only filed; (3) the discovery was

filed before she had appeared; and (4) the plaintiff never attempted to confer with counsel

in good faith regarding the discovery requests. Defendant Quiros has not filed a response

to the motion to compel.

       The plaintiff filed a reply to the defendant Gogins on December 17, 2018 in

which he points out that the Court ordered the U.S. Marshals to serve Gogins with a

summons and a copy of the amended complaint because of his in forma pauperis status,

and Gogins has responded to the amended complaint with a motion to dismiss. With

respect to service of the discovery requests, the plaintiff contends that he properly mailed

the requests directly to the defendants on September 10, 2018 and that he has made

several phone calls and sent a letter to defense counsel, but defense counsel has not been

receptive to his requests.

       In addition to his reply, the plaintiff also filed a motion for sanctions against

Quiros for retaliating against him by reclassifying his prisoner status and placing him in a

sexual offender treatment program. For the reasons set forth below, both motions are

DENIED.

       Discussion

       The defendant’s procedural arguments are well placed and appear equally

applicable to both motions. The motion to compel is therefore DENIED.

       However, in an effort to progress the litigation towards an adjudication on the

merits, the Court enters the following Orders.




                                              2
         The plaintiff shall file the signed Waiver of Service on or before January 15,

2019.

         Although the parties disagree as to whether the discovery was sent and/or

received, the Court notes that the discovery was filed by the plaintiff and is therefore

available to the defendants. Rather than order the plaintiff to re-send the discovery, the

Court directs the defendants to access the discovery at ECF #35 and #36. The defendants

are further ordered to respond and/or object to the discovery on or before February 15,

2019. Thereafter, if disputes regarding the discovery persist, the parties are directed to

comply with Rule 37 and Local Rule 37 in an effort to resolve those disputes.1

         Under Rule 37, “a party may move for an order compelling disclosure or

discovery. The motion must include a certification that the movant has in good faith

conferred or attempted to confer with the person or party failing to make disclosure or

discovery in an effort to obtain it without court action.” Fed. R. Civ. P. 37(a). The

movant must first confer with opposing counsel in person or via telephone and discuss

the discovery issues between them in order to arrive at a “mutually satisfactory

resolution.” Local Rule 37(a). In the event a resolution is not reached, the movant must

attach an affidavit certifying that, despite a good faith effort, he was unable to resolve the

discovery issue with opposing counsel. Id.

         Local Rule 37(b) also requires that memoranda be filed by both sides before any

discovery motion is heard by the Court. “Each memorandum shall contain a concise

statement of the nature of the case and a specific verbatim listing of each of the items of



1
  Going forward, the plaintiff is reminded that discovery requests need not be filed with the Court except as
attachments to the Rule 37(b) memorandum.



                                                     3
discovery sought or opposed, and immediately following each specification shall set forth

the reason why the item should be allowed or disallowed.” D. Conn. L. Civ. R. 37(b)(1).

The movant must attach to his memorandum, as exhibits, copies of the discovery requests

in dispute. Id. The plaintiff did not comply with the requirements of Rule 37 or Local

Rule 37 prior to filing this motion to compel. Had he done so, he would have learned that

the discovery was not received and he would have also been in a position to correct the

deficiency arising out of his failure to file the signed Waiver of Service.

       Finally, with respect to the motion for sanctions against Quiros, it is clear to the

court that the plaintiff’s motion is based on conduct outside the scope of this litigation.

As such, the plaintiff’s remedies do not lie herein. The motion for sanctions is DENIED.

       SO ORDERED.

       Dated this 19th day of December 2018 at Bridgeport, Connecticut.


                                                              ________________________
                                                              Kari A. Dooley
                                                              United States District Judge




                                              4
